MEMORANDUM **
Reyna Cecilia Longoria de Arredondo and her husband, Eladio ArredondoAguirre, seek review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen deportation proceedings. We dismiss the petition for review.
Petitioners concede that their motion to reopen was untimely and number barred and contend that the BIA should have reopened their proceedings sua sponte to correct an alleged miscarriage of justice. We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002) (noting that “the decision of the BIA whether to invoke its sua sponte authority is committed to its unfettered discretion”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.